Deen, Presiding Judge.
The appellant, Dennis Troutman, was convicted of kidnapping and rape. On appeal, he attacks the sufficiency of the evidence and the admission of the victim’s identification of the appellant as her assailant.
The record shows that in the early morning hours of April 25, 1987, the victim, who was a convenience store clerk, was dragged out of the store and raped. Her assailant also bit her ear and beat her, breaking her jaw and several ribs. The victim was subsequently hospitalized for 20 days. During the hospitalization, the victim immediately identified Troutman as her assailant from a photo line-up. In court, the victim also without hesitation positively identified Troutman as the assailant. Held:
1. Troutman does not attack the photo line-up procedure as im*244permissibly suggestive. Rather, the basis of his attack on the victim’s identification testimony concerns the adequacy of the identification. Troutman contends that the inadequacy of the identification was demonstrated by the fact that the victim remembered that her assailant had a moustache but did not remember if he had a beard; she was not sure of the assailant’s skin tone; she had not paid much attention to the other photographs in the line-up because she had immediately recognized the first photograph as that of her assailant; she was under medication at the time of the photo identification; and she remembered the photographs as being full-length, whereas the photo line-up produced at trial had views from the waist up. In short, Troutman’s contention actually addresses the credibility of the victim-witness, which is solely a matter to be resolved by the jury. Tillman v. State, 184 Ga. App. 210 (361 SE2d 66) (1987).
Decided April 3, 1989.
Tina G. Stanford, for appellant.
William J. Smith, District Attorney, Bradford R. Pierce, Douglas C. Pullen, Assistant District Attorneys, for appellee.
2. The evidence certainly authorized a rational trier of fact to find Troutman guilty beyond a reasonable doubt of kidnapping and rape. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Birdsong and Benham, JJ., concur.